Citation Nr: 0740924	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1946.  The veteran died in November 2002.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In November 2005, the Board remanded 
this case for the appellant to be afforded a Board hearing.  
The appellant testified at a Board hearing in June 2006.  In 
September 2006, the Board remanded this case for additional 
development.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a left lobectomy, rated as 30 percent 
disabling.

2.  The Certificate of Death shows that the veteran died at 
the age of 86 in November 2002.  The immediate cause of death 
was metastatic cancer due to cancer of the colon.  There were 
no significant conditions contributing to death.

3.  The veteran's service-connected left lobectomy 
contributed substantially or materially to cause the 
veteran's death and was of such severity that it resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease (metastatic colon 
cancer) causing death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Various procedural matters affecting the case are governed by 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's 
claim is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.


Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(2).

At the time of the veteran's death, service connection was in 
effect for a left lobectomy, rated as 30 percent disabling.  
The Certificate of Death reflects that the veteran died at 
the age of 86 in November 2002.  The immediate cause of death 
was metastatic cancer due to cancer of the colon.  There were 
no significant conditions contributing to death listed on the 
Certificate of Death.

Historically, during and after service, the veteran 
experienced hemoptysis.  X-rays of the lungs revealed 
bronchiectasis involving the lateral basilar segment of the 
left lower lobe.  In November 1947, the veteran was 
hospitalized by VA and underwent a left lower basal segmental 
lobectomy.  He was assigned a 30 percent rating by VA based 
on the lobectomy.  

In 1997, the veteran was treated by private physicians for 
colon cancer.  He underwent colon resection.  Thereafter, 
there appeared to be no obvious evidence of metastasis.  A 
needle biopsy of the lung revealed findings appearing to 
favor lung carcinoma.  He underwent a right thoracotomy and 
right upper lobectomy.  The final diagnosis, however, was a 
tumor compatible with metastasis from the colon.  

In a November 2001 letter, addressed to one of the veteran's 
treating physician, E.S., III, M.D., J.P.G., M.D., indicated 
that the veteran had a history of colon cancer with resection 
and also resection of the lung after metastasis.  It was also 
noted that the veteran had a history of lobectomy that was 
service-related.  Current x-rays revealed another lung 
lesion, which likely represented metastatic carcinoma to the 
lung.  He questioned whether a needle biopsy was necessary.  

In June 2002, the veteran was hospitalized at Miami Valley 
Hospital.  It was noted that the veteran had a history of 
cancer in the colon with a resection and later in that same 
year, he developed a tumor in the lung.  This tumor was 
initially felt perhaps to be a secondary primary; however, 
after resection of the tumor, it was felt by the pathologist 
to represent metastatic colon cancer.  Currently, the veteran 
had elected not to pursue any further diagnostic studies and 
was on comfort measures prior to his death in November 2002.  

In a December 2002 statement, E.W.S., III, M.D., indicated 
that the veteran died of pulmonary insufficiency brought on 
by the previous removal of the lung and complicated by the 
fact of metastatic adenocarcinoma.  

In April 2003, S.A.M., M.D., submitted a statement in which 
he indicated that the veteran had been a patient of his 
beginning in 1997.  At that time, he was found to have 
evidence of a B-cell lymphoproliferative disorder that was 
thought to be CLL (chronic lymphocytic leukemia) or lymphoma.  
In October 1997, a mass was discovered in his chest which was 
resected and turned out to be consistent with metastatic 
colon carcinoma.  The physician indicated that the veteran 
had a previous history of a service-connected disability for 
a partial lung removal.  Thus, when he had his right upper 
lobe lobectomy in December 1997, he had further reduction in 
lung capacity.  He was followed over an extended period of 
time with respect to his lesion.  His CAT scans showed an 
enlarging right lower lobe mass as recently as August 2000.  
This continued to remain stable to somewhat progressed.  The 
veteran developed some pulmonary symptoms and continued to 
become more frail.  He had evidence of SIADH syndrome 
(syndrome of inappropriate antidiuretic hormone secretion).  
He expired in November 2002, probably related to colon cancer 
metastatic to lung.  The physician opined that it would 
certainly be reasonable to assume that his medical condition 
was affected by reduced lung capacity secondary to his 
surgical procedures as well as the metastatic disease to the 
lung.  

Another physician of the veteran, G.R.B., M.D., also 
submitted a letter in April 2003.  This physician reviewed 
the veteran's history with regard to the metastatic colon 
cancer.  He noted that the veteran had a partial left lower 
lobectomy, which was service-related.  He opined that it was 
probably related to inservice work in the damp bowels of 
ships and may or may not have included asbestos exposure.  
However, this physician did not have the details of that 
diagnosis, but was aware of the left lobectomy that occurred 
thereafter.  When the veteran underwent surgery with regard 
to his cancer, his pulmonary function studies were marginal, 
but were acceptable enough for the surgery.  After surgery, 
however, the veteran had significant impairment of lung 
function with some obvious shortness of breath on any 
exertion whatsoever.  Thereafter, he seemed to do reasonably 
well with a minimal amount of exercise.  In 2001, the veteran 
was noted to have some increased infiltrate of the remaining 
right lower lobe and this was felt to represent a newfound 
tumor or bronchiectasis and inflammation which had not 
totally resolved.  The veteran continued follow-up with Dr. 
S.M., Dr. E.S., and this physician.  When the veteran was 5 
years out from the surgery, he appeared stable with regard to 
his computerized tomography (CT) scan, but he certainly had 
progressive shortness of breath and his lung capacity was 
substantially decreased over the course of time because, no 
doubt, of the two sequential operations on the left then on 
the right lungs.  It was his opinion that the veteran was 
certainly left with substantial pulmonary insufficiency and 
probably his terminal event was not only carcinoma of the 
lung, but perhaps pneumonia.  

In May 2003, a VA physician reviewed the claims file.  He 
opined that the multiple metastases of the colon cancer to 
the veteran's right lung were the cause of his terminal 
pulmonary insufficiency.  His service-connected left lower 
lobe basal segmental lobectomy was asymptomatic for over 50 
years and was not mentioned on the death certificate.  

In June 2006, the appellant testified at a Board hearing.  At 
that time, the appellant and her representative asserted that 
the veteran's duties as a ship fitter aboard the USS Sierra 
exposed him to asbestos which eventually resulted in colon 
cancer.  It was noted that the veteran's wife was a nurse 
with medical training.  

There are two ways to establish service connection for the 
cause of the veteran's death.  The first is to show that the 
cause of death was directly related to service.  In that 
regard, as noted, the appellant contends that the veteran's 
inservice duties about the USS Sierra resulted in asbestos 
exposure, which was etiologically related to the development 
of colon cancer.  The other way is to show that the veteran's 
service-connected left lobectomy played a role in the 
veteran's death.  

The Board notes that development was not undertaken to 
ascertain whether there was inservice asbestos exposure.  
Specifically, although the appellant has provided internet 
articles on the USS Sierra, the RO did not make any finding 
regarding inservice asbestos exposure.  Thus, although the 
appellant, as a nurse with medical expertise, and Dr. G.R.B., 
presented the possibility of asbestos being related to the 
cause of death, there has been no verification of inservice 
asbestos exposure.  

However, this defect is not prejudicial to the appellant 
because the Board finds that service connection for the cause 
of the veteran's death is warranted on the basis that his 
service-connected left lobectomy played a role in his death.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  It must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Since the veteran's service-connected left lobectomy affected 
a vital organ, careful consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

Three of the veteran's treating physicians have submitted 
medical opinions.  Even though these physicians may not have 
had access to the veteran's claims file, that fact only 
renders their opinions less probative if the opinions are 
based on inaccurate factual histories.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); see also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  That is not the case 
here.  Each physician was aware that the veteran had 
previously undergone a left lobectomy.  The physicians did 
not refer to any inservice details to which they were 
unaware.  In fact, one physician specifically indicated that 
he did not know specific inservice details.  However, the 
pertinent information relative to the opinions was the fact 
that the veteran had previously had part of his left lung 
removed and what affect, if any, that removal had on the 
veteran's health.  The Board recognizes that the Certificate 
of Death did not list the veteran's lung disability as a 
contributing factor.  The Death Certificate was signed by Dr. 
E.W.S., III, M.D., who listed the metastatic colon cancer.  
Since that time, Dr. E.W.S., III, M.D., has provided further 
opinion in that regard.  

All three private physicians opined that the veteran's left 
lobectomy reduced his lung capacity.  Unfortunately, the 
veteran developed colon cancer which metastasized to his 
right lung, requiring additional surgery.  Dr. E.W.S., III, 
M.D., indicated that the veteran died of pulmonary 
insufficiency brought on by the previous removal of the lung 
and complicated by the fact of metastatic adenocarcinoma.  
Thus, he concluded that the veteran's lung impairment played 
a role in his death, which was also caused by metastatic 
adenocarcinoma.  This physician did not provide any other 
details.  Dr. S.A.M., submitted a statement in which he 
indicated that when the veteran had his right upper lobe 
lobectomy in December 1997, he had further reduction in lung 
capacity due to the earlier left lobectomy.  Prior to death, 
the veteran developed some pulmonary symptoms and continued 
to become more frail.  He opined that it would certainly be 
reasonable to assume that his medical condition was affected 
by reduced lung capacity secondary to his surgical procedures 
as well as the metastatic disease to the lung.  Dr. G.R.B., 
opined that following the veteran's cancer surgery, the 
veteran had significant impairment of lung function.  When 
the veteran was 5 years out from the surgery, he had 
progressive shortness of breath and his lung capacity was 
substantially decreased over the course of time because, no 
doubt, of the two sequential operations on the left then on 
the right lungs.  It was his opinion that the veteran was 
certainly left with substantial pulmonary insufficiency and 
probably his terminal event was not only carcinoma of the 
lung, but perhaps pneumonia.  

Thus, in sum, all three physicians share the opinion that the 
veteran's left lobectomy, affecting a vital organ, the left 
lung, reduced the veteran's lung capacity.  This reduction in 
lung capacity lent assistance to the production of death and 
rendered the veteran less capable of resisting the effects of 
his cancer.  In other words, it hastened his death and was 
causally related in that regard.  

In contrast, the VA examiner opined that the multiple 
metastases of the colon cancer to the veteran's right lung 
were the cause of his terminal pulmonary insufficiency.  He 
stated that the veteran's service-connected left lower lobe 
basal segmental lobectomy was asymptomatic for over 50 years 
and was not mentioned on the death certificate.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Health care professionals are competent to offer opinions as 
to the etiology of a disability.  See Goss; Williams v. 
Brown, 4 Vet. App. 270, 273 (1993).

With regard to the opinions from the three private 
physicians, the Board finds that all are competent and 
probative.  The physicians treated the veteran during the 
period from his cancer diagnosis until death.  Therefore, 
they were personally aware of the details of his medical 
situation during this period of time.  Their opinions were 
based on an accurate history.  Drs. S.A.M. and G.R.B. 
discussed specifically the effects of the veteran' left 
lobectomy on his lung capacity in relation to his terminal 
illness, his metastatic colon cancer.  Their opinions are the 
most probative out of the there private opinions based on the 
extensive detail and rationale.

In contrast, the VA examiner, whose opinion is also competent 
and probative and based on the record, did not discuss the 
effects of the veteran's left lobectomy on his lung capacity 
in relation to his terminal illness, his metastatic colon 
cancer.  He indicated that the veteran's left lobectomy had 
been asymptomatic for many years.  However, he did not 
address what effect, if any, a partial removal of one lung 
had on the veteran's ability to resist the metastatic cancer, 
which required removal of part of the other lung.  The 
physician appeared to accept the fact that in the absence of 
any mention of the left lung disability on the Certificate of 
Death, there was no relationship.  In other words, although 
the metastatic colon cancer caused death, he did not discuss 
if the left lobectomy played any role at all with regard to 
death.

In light of the foregoing, the Board finds that the three 
private physicians' opinions, particularly, the last two, are 
more probative that the VA examiner's opinion as they were 
more detailed and explanatory.  Based on the rationale 
provided, the Board finds that the veteran's service-
connected left lobectomy contributed to cause the veteran's 
death.  Thus, service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


